DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.  However, due to the large quantity of prior art submitted, the documents have been given only a cursory review.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3-5, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rummerfield (US 2006/0247095).
Regarding claim 1, Rummerfield teaches electromechanical device for rehabilitation (2), comprising: one or more pedals (42) coupled to one or more radially-adjustable couplings (10; cranks 10 are adjustable to any radial angle); an electric motor (12) coupled to the one or more pedals via the one or more radially-adjustable couplings [0014]; a control system comprising one or more processing devices (20) operatively coupled to the electric motor, wherein the one or more processing devices are configured to: responsive to a first trigger condition occurring, control the electric motor to operate in a passive mode by independently driving the one or more radially-adjustable couplings rotationally coupled to the one or more pedals; responsive to a second trigger condition occurring, control the electric motor to operate in an active-assisted mode by: measuring revolutions per minute of the one or 
Regarding claim 3, Rummerfield teaches the radially-adjustable couplings are configured for translating rotational motion of the electric motor to radial motion of the pedals [0014].
Regarding claim 4, Rummerfield teaches the electric motor operates in each of the passive mode, the active-assisted mode, and the resistive mode for a respective period of time during a pedaling session based on a treatment plan for a user operating the electromechanical device [0029].
Regarding claim 5, Rummerfield teaches the one or more processing devices controls the electric motor to independently drive the one or more radially-adjustable couplings rotationally coupled to the one or more pedals at a controlled speed specified in a treatment plan for a user operating the electromechanical device while operating in the passive mode [0017].
Regarding claim 16, Rummerfield teaches the one or more processing devices are further configured to: control an imaging system to capture an image of a body part of the patient being rehabilitated; and transmit the image of the body part to a computing device operated by a clinician, wherein the computing device is communicatively coupled to the control system [0024].
Regarding claim 19, Rummerfield teaches a system comprising: one or more pedals (42) coupled to one or more radially-adjustable couplings (10; cranks 10 are adjustable to any radial angle); an electric motor (12) coupled to the one or more pedals via the one or more radially-adjustable couplings [0014]; a control system comprising one or more processing devices (20) operatively coupled to the electric motor, wherein the one or more processing devices are configured to: responsive to a first trigger condition occurring, control the electric motor to operate in a passive mode by independently 
Regarding claim 20, Rummerfield teaches a method for controlling, via a processing device (20), an electromechanical device (2), comprising: responsive to a first trigger condition occurring, controlling an electric motor of the electromechanical device to operate in a passive mode by independently driving one or more radially-adjustable couplings (10; cranks 10 are adjustable to any radial angle) rotationally coupled to one or more pedals (42); of the electromechanical device responsive to a second trigger condition occurring, controlling the electric motor to operate in an active-assisted mode by: measuring revolutions per minute of the one or more radially-adjustable couplings, and causing the electric motor to drive the one or more radially-adjustable couplings rotationally coupled to the one or more pedals when the measured revolutions per minute satisfy a threshold condition; and responsive to a third trigger condition occurring, controlling the electric motor to operate in a resistive mode by providing resistance to rotation of the one or more radially-adjustable couplings coupled to the one or more pedals [0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummerfield (US 2006/0247095) as applied to claim 1 above, and further in view of Gatelli US 2019/0091506).
Rummerfield fails to teach the one or more processing devices are further configured to: receive a request to stop the one or more pedals from moving; and lock the electric motor to stop the one or more pedals from moving over a configured period of time.  Gatelli teaches an electromechanical exercise device comprising one or more processing devices configured to: receive a request to stop the one or more pedals from moving; and lock the electric motor to stop the one or more pedals from moving over a configured period of time [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rummerfield by including the locking functionality taught by Gatelli in order to provide additional safety to the user.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rummerfield (US 2006/0247095) as applied to claim 1 above, and further in view of Sivaraj (US 9,737,761).
Rummerfield fails to teach the one or more processing devices are further configured to: receive, from a wristband worn by the user, a heartbeat of the user as the user operates the electromechanical device; and responsive to determining that the heartbeat exceeds a target heartbeat condition, control the electric motor to reduce the resistance provided to the rotation of the one or more radially- adjustable couplings coupled to the one or more pedals.  Sivaraj teaches comprising one or more processing devices configured to: receive, from a wristband (165) worn by the user, a heartbeat of the user as the user operates the electromechanical device (column 7 lines 1-7); and responsive to .

Allowable Subject Matter
Claims 2, 6-10, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784